



COURT OF APPEAL FOR ONTARIO

CITATION: Walker (Re), 2018 ONCA 117

DATE: 20180206

DOCKET: C64067

Juriansz, Watt and Miller JJ.A.

IN THE MATTER OF:  Rochelle Walker

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jonathan Fernandes, for the appellant

Kevin Rawluk, for the Attorney General of Ontario

Logan Crowell, for the Person in Charge of Ontario
    Shores Centre for Mental Health Sciences

Heard and released orally: January 31, 2018

On appeal against the disposition of the Ontario Review
    Board dated May 1, 2017.

REASONS FOR
    DECISION

[1]

The appellant appeals the disposition of the Ontario Review Board, dated
    May 1, 2017, ordering her detained at the General Forensic Service of the
    Ontario Shores Centre for Mental Health Sciences. The disposition allowed the
    person in charge the discretion to permit her to live in the community. We were
    advised that at the present time she is living in the community.

[2]

Counsel for the appellant submitted the Board was improperly constituted
    in that the Chairperson did not meet the statutory qualification requirements.
    The fresh evidence shows that the Chairperson practised law for some 13 years. Counsel
    did not explain how, in light of this experience, she failed to satisfy the
    requirements.

[3]

We are not persuaded the Board made any improper use of the victim
    impact statements or erred in finding the appellant a significant threat to the
    community. The Board made that finding, and its disposition, on the joint
    recommendation of counsel and an evidentiary foundation that fully supported
    both.

[4]

The appeal is dismissed.

R.G. Juriansz J.A.

David Watt J.A.

B.W. Miller J.A.


